Order and judgment (one paper), Supreme Court, New York County (Herman Cahn, J.), entered on July 8, 1991, which granted plaintiffs motion for summary judgment and directed specific performance of an agreement dated March 13, 1989, unanimously affirmed, with costs.
Defendant will not be excused from the agreement he executed by reason of his failure or purported inability to read it (see, Chemical Bank v Masters, 176 AD2d 591, 592). The record, including defendant’s own statements, shows him to be a sophisticated businessman capable of clearly expressing his intent (see generally, Matter of Helmsley [Wien] 173 AD2d 280), who understood the essential nature of the agreement (cf, National Bank v Chu, 47 NY2d 946, revg for reasons stated in dissenting mem 64 AD2d 573, 575-577). Defendant has also not shown that plaintiff was aware, or should have been aware, of defendant’s alleged misunderstanding (see, *601Sterling Natl. Bank & Trust Co. v I.S.A. Merchandising Corp., 91 AD2d 571, 572).
We have considered defendant’s other arguments and find them to be without merit. Concur — Sullivan, J. P., Carro, Rosenberger, Wallach and Smith, JJ.